United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dayton, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1439
Issued: May 12, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 23, 2007 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ overpayment decision dated March 29, 2007. Under 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received an
overpayment in the amount of $65.34 from October 30 to November 7, 2005 and an
overpayment in the amount of $2,206.30 from November 8 to December 24, 2005; (2) whether
the Office properly found that appellant was at fault in creating the overpayment in the amount
of $2,206.30 for the period November 8 to December 24, 2005; and (3) whether the Office
abused its discretion in denying waiver of the overpayment which occurred between October 30
to November 7, 2005 in the amount of $65.34.

FACTUAL HISTORY
Appellant, a 41-year-old flat sorter, filed a Form CA-2 claim for benefits on
July 22, 1996. The Office accepted the claim for bilateral carpal tunnel syndrome and placed her
on the periodic rolls. The Office paid appellant appropriate compensation for temporary total
disability compensation.
By telephone call dated May 12, 2005, appellant informed the Office that she had applied
for disability retirement with the Office of Personnel Management (OPM).
In a telephone call dated December 21, 2005, appellant informed the Office that she had
received approval from OPM for disability retirement, effective November 8, 2005 and that it
was her intention to elect to receive those benefits. She stated that she had not yet received those
benefits. The Office advised appellant that if she selected a date from the past as her effective
date of her election an overpayment would be created; the Office would then have to collect this
overpayment.
By letter to appellant dated December 21, 2005, the Office noted that she had informed
them by telephone call that she had received approval from OPM for disability retirement,
effective November 8, 2005 and wanted to elect to receive those benefits. The Office advised
appellant that it was enclosing an election form so that she could choose between receiving
benefits from either OPM or the Office. The Office further noted that appellant had only
received the notice of entitlement but had not yet received such benefits from OPM. The letter
further stated:
“Annuity benefits paid by OPM … and benefits for wage loss paid by [the Office]
are not payable for the same period of time. Employees entitled to both [the
Office] [and] and OPM benefits must elect which benefit to receive.”
On January 6, 2006 appellant signed an election of benefits form, electing to receive
OPM benefits effective November 8, 2005. In a letter received by the Office on January 9, 2006,
she informed the Office that she elected to receive compensation benefits from OPM, retroactive
to November 8, 2005. Appellant further advised that she had not yet received such
compensation from OPM.
By letter dated January 11, 2006, the Office asked OPM to inform the Office as to
whether it had made any payments to appellant since November 8, 2005 so that it could compute
the amount of overpayment appellant owed the Office, if any or request an OPM refund. OPM
did not respond to the Office’s January 11, 2006 request and the record does not indicate that the
Office received a refund from OPM for benefits paid during the period in question.
On May 19, 2006 the Office issued a preliminary determination that an overpayment had
occurred in the amount of $2,261.74 for the period October 30 through December 24, 2005. The
Office noted that the overpayment from October 30 through November 7, 2005, in the amount of
$65.34, had occurred because applicable health benefit and life insurance premiums were not
deducted from appellant’s continuing compensation payments of the period; the overpayment
from November 8 through December 24, 2005, in the amount of $2,206.30, came about because

2

she received dual benefits from both the Office and the OPM for that period.1 The Office further
advised that she had been found without fault with regard to the period October 30 through
November 7, 2005 and with fault regarding the period November 8 through December 24, 2005.
With regard to the latter period, the Office found that appellant should have reasonably been
aware that she was not entitled to compensation benefits from the Office while concurrently
receiving retirement benefits from OPM. The Office found that she was at fault in the matter
because she should have been aware that the payments she had been receiving were incorrect.
The Office advised appellant that if she disagreed with the fact or amount of the overpayment
she could submit new evidence in support of her contention or request a prerecoupment hearing.
The Office further advised her that, when she was found without fault in the creation of the
overpayment, recovery might not be made if it could be shown that such recovery would defeat
the purpose of the law or would be against equity and good conscience.
On June 2, 2006 appellant requested a prerecoupment hearing for the overpayments,
which was held on January 9, 2007. At the hearing her attorney argued that appellant should not
be found to be at fault in creating the overpayment which occurred between November 8 and
December 24, 2005. Counsel asserted that, when OPM notified appellant of its approval of her
entitlement to benefits, effective November 8, 2005, she had already received her monthly
compensation check from the Office. He argued that, based on the Office’s letter of
December 21, 2005, which advised her to elect whether to receive benefits from either the Office
or OPM, appellant assumed that any money she owed the Office would be collected from the
initial payment from OPM. Appellant’s attorney stated that this was a reasonable interpretation
of the Office’s December 21, 2005 letter given the content of the Office’s letter to OPM dated
January 11, 2006.
On February 7, 2007 appellant completed the Form OWCP-20 and submitted
documentation in support of the financial information provided. In her financial statement, she
stated a total monthly household income of $4,023.71. Appellant listed monthly expenses
totaling $3,751.47 with assets of $49,831.85, including checking and savings accounts, cash on
hand and the value of an IRA fund. She stated that her mortgage is $1,144.52 per month and that
she had a second equity loan with payments of $195.00 per month. Appellant listed $480.00 in
expenses for food, $100.00 for clothing and automobile and life insurance payments totaling
$377.70. She indicated that she makes credit card payments to Triangle Credit Union and
National City Equity in the amounts of $4,226.62 and $251.27 per month, respectively.
Appellant indicated that her total utilities, consisting of electricity, gas, fuel, water and telephone,
average $576.36 per month. She stated that her miscellaneous household expenses are
approximately $400.00 per month, including gasoline expenses for her car.
In a decision dated March 29, 2007, an Office hearing representative finalized the
preliminary determination regarding the overpayment of $2,261.74. The hearing representative
found that appellant was without fault for the $65.34 overpayment created due to the Office’s
failure to make health and life insurance deductions; however, the hearing representative found
that she was not entitled to waiver because she was at fault in creating the portion of the
1

Although the Office continuously stated that the sum of $65.34 and $2,206.30 was $2,261.74, it appears that the
Office inadvertently transposed numbers. The sum of $65.34 and $2,206.30 is $2,271.64.

3

overpayment of compensation for the periods she received dual benefits from both the Office and
OPM for the period November 8 through December 24, 2005, in the amount of $2,206.30.
LEGAL PRECEDENT -- ISSUE 1
Regarding the overpayment for the period October 30 through November 7, 2005, under
the Federal Employees’ Group Life Insurance (FEGLI) program, most civilian employees of the
Federal Government are eligible to participate in basic life insurance with one or more options.2
The coverage for basic life is effective unless waived3 and premiums for basic and optional life
coverage are withheld from the employee’s pay.4 Under the FEGLI program, insurance remains
in effect until canceled and premiums due are to be deducted from the injured employee’s
compensation payments. The injured employee remains responsible for all insurance premiums.
When FEGLI premiums are incorrectly withheld, the entire amount of the unpaid premium is
deemed an overpayment of compensation because the Office must pay the full premium to the
OPM upon discovery of the error.5
Similarly, for health insurance premiums, OPM regulations provide guidelines for
registration, enrollment and continuation of enrollment for federal employees. In this
connection, 5 C.F.R. § 890.502(b)(1) provides:
“An employee or annuitant is responsible for payment of the employee’s share of
the cost of enrollment for every pay period during which the enrollment
continues. In each pay period for which health benefits withholdings or direct
premium payments are not made but during which the enrollment of an employee
or annuitant continues, he or she incurs an indebtedness due to the United States
in the amount of the proper employee withholding required for that pay period.”
Regarding the overpayment for the period November 8 through December 24, 2005, it is
well established that an injured employee must make an election between compensation for

2

See James Lloyd Otte, 48 ECAB 334, 337 (1997); Part 870 -- Basic Life Insurance, subpart B -- Coverage; see
5 C.F.R. § 870.201.
3

5 C.F.R. § 870.204(a).

4

Id. at § 870.401(a).

5

See Otte, supra note 2.

4

disability and retirement pay; the employee may not receive both.6 Section 8116(a) of the
Federal Employees’ Compensation Act7 (“Act” or FECA) places the following limitations on the
right to receive compensation:
“(a) while an employee is receiving compensation under this subchapter or if he
has been paid a lump sum in commutation of installment payments until the
expiration of the period during which that, installment payments would have
continued, he may not receive salary, pay or remuneration of any type from the
United States, except-(1) in return for service actually performed;
(2) pension for service in the Army, Navy or Air Force;
(3) other benefits administered by the [Department of Veterans Affairs]
unless such benefits are payable for the same injury or the same death; and
(4) retired pay, retirement pay, retainer pay or equivalent pay for service in
the Armed Forces or other uniformed services, subject to the reduction of
such pay in accordance with section 5532(b) of title 5, United States
Code.”
5 U.S.C. § 8116(a) provides that a beneficiary may not receive wage-loss compensation
receive compensation concurrently with a federal retirement or survivor annuity. The
beneficiary must elect the benefit that he or she wishes to receive and the election, once made, is
revocable.8
ANALYSIS -- ISSUE 1
The Board finds that the Office properly determined that appellant received an
overpayment of compensation in the amount of $65.34 for the period October 30 through
November 7, 2005. The record shows that an overpayment occurred because basic health and
life insurance premiums were not deducted from her compensation during this period. The
Office calculated the amount of overpayment by determining the premiums for the health and
basic life insurance which should have been deducted from her compensation from October 30
through November 7, 2005. The Office properly found an overpayment of $65.34 based upon
the amount of deductions that should have been made for health and basic life insurance. Based

6

See John Russell Miller, 6 ECAB 544 (1954) (U.S. Navy retirement pay); Marcel F. Hubert, 6 ECAB 539
(1954) (Coast Guard retirement pay); Mariquita Atcheson (George Atcheson, Jr.), 5 ECAB 570 (annuity under the
Foreign Service Retirement System); Ben D. Pate, 4 ECAB 70 (1950) (annuity under the Civil Service Retirement
Annuity Act of July 3, 1926); see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter
2.1000 (January 1997).
7

5 U.S.C. § 8116(a).

8

20 C.F.R. § 10.421(a).

5

on this determination, the Office properly found that appellant received an overpayment of
compensation in the stated amount during that period.
The Board also finds that the Office properly determined that appellant received an
overpayment of compensation in the amount of $2,206.30 for the period November 8 through
December 24, 2005.
The Office properly paid appellant wage-loss compensation during the period
November 8 through December 24, 2005. An overpayment was created because on January 6,
2006 appellant elected to receive OPM retirement benefits effective November 8, 2005, but as
noted wage-loss compensation was paid from November 8 through December 24, 2005. The
record does not indicate that the Office received any refund from OPM for the compensation
benefits paid during this time period.
Because appellant concurrently received disability retirement pay and compensation for
temporary total disability, during the time period in which she elected to receive OPM benefits,
the Board finds that she received a dual benefit. As a result an overpayment in the amount of
$2,206.30 in compensation occurred for the period November 8 through December 24, 2005.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of the Act9 provides that an overpayment must be recovered unless
“incorrect payment has been made to an individual who is without fault and when adjustment or
recovery would defeat the purpose of the Act or would be against equity and good conscience.”
No waiver of an overpayment is possible if the claimant is not “without fault” in helping to
create the overpayment.10
In determining whether an individual is with fault, section 10.433(a) of the Office’s
regulations provides in relevant part:
“A recipient who has done any of the following will be found to be at fault with
respect to creating an overpayment-(1) Made an incorrect statement as to a material fact which the individual
knew or should have known to be incorrect; or
(2) Failed to provide information which the individual knew or should
have known to be material; or
(3) Accepted a payment which he or she knew or should have known to be
incorrect.”11

9

5 U.S.C. § 8129(a)(b).

10

Bonnye Mathews, 45 ECAB 657 (1994).

11

20 C.F.R. §10.433(a).

6

ANALYSIS -- ISSUE 2
Regarding the overpayment in the amount of $65.34, the Office properly determined that
appellant was not at fault in the creation of the overpayment because she did not know and
should not have known that the Office had failed to deduct insurance premiums during the
applicable time period.
Regarding the overpayment in the amount of $2,206.30, the Office applied the third
standard in determining that appellant was at fault in creating the overpayment. To establish that
appellant was with fault in creating the overpayment of compensation, the Office must show that,
at the time she received the compensation checks in question, she knew or should have known
that the payments were incorrect.12
In determining that appellant was at fault in the creation of the overpayment, the Office
found that she accepted a payment, which she knew or should have known to be incorrect. The
record establishes that appellant did not elect to receive OPM benefits until January 6, 2006 and
that these OPM benefits were retroactive to November 8, 2005. There is no indication that when
appellant was receiving the wage-loss compensation payment in 2005 she should have known
that she was not going to be entitled to them later on. There was no overpayment at the time
appellant received the compensation in question. Therefore, the Board finds that the Office erred
in finding appellant at fault in creating the overpayment.13
As appellant was without fault under the third standard outlined above, a determination
should be made as to whether the overpayment of compensation in the amount of $2,206.30 may
be waived. The case will be remanded to the Office for further development with respect to
whether appellant is entitled to waiver of the $2,206.30 overpayment.
LEGAL PRECEDENT -- ISSUE 3
Under section 8129 of the Act, 5 U.S.C. § 8129(b) and the implementing regulations, an
overpayment must be recovered unless incorrect payment has been made to an individual who is
without fault and when adjustment or recovery would defeat the purpose of the Act or would be
against equity and good conscience.14 Waiver of overpayment is not possible if the individual is
at fault in creating the overpayment.15 The Office must determine whether recovery of the
overpayment would defeat the purpose of the Act or would be against equity and good
conscience.16

12

Diana L. Booth, 52 ECAB 370 (2001).

13

See Edward E. Donahue, (Docket No. 04-1742, issued August 3, 2005).

14

See supra note 9.

15

Jorge O. Diaz, 51 ECAB 124 (1999).

16

20 C.F.R. § 10.434.

7

The applicable regulations provide that recovery of an overpayment will defeat the
purpose of the Act if such recovery would cause hardship to a currently or formerly entitled
beneficiary because the beneficiary from whom the Office seeks recovery needs substantially all
of his or her current income, including compensation benefits, to meet ordinary and necessary
living expenses and the beneficiary’s assets do not exceed a specified amount as determined by
the Office.17 Additionally, recovery of an overpayment is considered to be against equity and
good conscience when any individual who received an overpayment would experience severe
financial hardship in attempting to repay the debt or when an individual, in reliance on such
payment or on notice that such payments would be made, gives up a valuable right or changes
his or her position for the worse.18
The individual who received the overpayment is responsible for providing information
about income, expenses and assets as specified by the Office. This information is needed to
determine whether or not recovery of an overpayment would defeat the purpose of the Actor be
against equity and good conscience. This information will also be used to determine the
repayment schedule, if necessary.
ANALYSIS -- ISSUE 3
In the instant case, appellant stated that she had $3,751.47 in expenses and her total
monthly income of $4,023.71. Office procedures provide that an individual is deemed to need
substantially all of his or her current income to meet current ordinary and necessary living
expenses if monthly income does not exceed monthly expenses by more than $50.00.19
Appellant has thus fallen short of showing that she needs substantially all of the current monthly
income to meet living expenses or that the amount of the overpayment was wrongly computed.
Therefore, she does not qualify for waiver under the “defeat the purpose of the Act” standard.20
Further, there is no evidence in this case, nor did appellant allege, that she relinquished a
valuable right or changed her position for the worse in reliance on the excess compensation she
received for the period October 30 through November 7, 2005.21 Pursuant to its regulations, the
hearing representative therefore did not abuse her discretion by issuing its March 29, 2007 final
decision denying waiver of recovery of the overpayment in the amount of $65.34.
CONCLUSION
The Board finds that the Office properly determined that appellant received
overpayments of compensation in the amount of $65.34 and $2,206.30. The Board finds that the
17

Id. at § 10.436.

18

Id. at § 10.437.

19

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial overpayment Actions, Chapter
6.200.6(a)(3) (October 2004).
20

See Nina D. Newborn, 47 ECAB 132 (1995).

21

The hearing representative noted in addition that appellant’s assets exceeded the allowable base of $10,880.00
for a household of five.

8

Office properly denied waiver of the overpayment in the amount of $65.34, but that the Office
improperly found appellant at fault in creation of the overpayment in the amount of $2,206.30,
which occurred between November 8 through December 24, 2005.
ORDER
IT IS HEREBY ORDERED THAT the March 29, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed in part, set aside in part and remanded for further
proceedings consistent with this opinion.
Issued: May 12, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

